848 So.2d 388 (2003)
Willie James BISHOP, Appellant,
v.
Michael W. MOORE, Secretary Department of Corrections, Appellee.
No. 2D02-4654.
District Court of Appeal of Florida, Second District.
June 20, 2003.
*389 Willie J. Bishop, Bushnell, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Philip Jay Spengler II, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Judge.
Willie James Bishop appeals the denial of his petition for writ of mandamus. Bishop is seeking to obtain a talisman medallion, which he claims he is allowed to possess pursuant to Florida Administrative Code Rule 33-602, because it is a religious medallion. Although he is allowed to possess such a medallion, Florida Administrative Code Rule 33-602.201(15)(d) requires that he acquire the medallion through an authorized vendor, canteen purchase, or bona fide religious organization. In his petition, Bishop sought to compel the Department of Corrections to produce its list of approved vendors from whom he could order the medallion and to show why a pawn shop is not an approved vendor.
We affirm because it appears that Bishop can order a talisman medallion from the prison canteen. Therefore, he has failed to demonstrate that there has been a violation of a clear legal right and a corresponding breach by the Department of Corrections of an indisputable legal duty. Newell v. Moore, 767 So.2d 1240 (Fla. 1st DCA 2000). However, we would note that Bishop's confusion is understandable, as it appears from the record that he was given either incorrect or incomplete answers to his requests for instructions regarding the proper method to order the medallion.
Accordingly, we affirm the denial of Bishop's petition for writ of mandamus. However, Bishop may file another petition for writ of mandamus should he be unable to procure the medallion through the canteen or another approved source.
CASANUEVA and SILBERMAN, JJ., Concur.